Citation Nr: 1614518	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-23 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating prior to August 16, 2011, and in excess of 10 percent thereafter for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the Air Force from August 1980 to September 1988, and in the Navy from September 1988 to September 1993.  The Veteran also served in the Air Force Reserve with a period of active duty from December 2008 to January 2009.  He remained in the Reserves until at least 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for the cervical spine arthritis and awarded a noncompensable disability rating effective April 22, 2010.  In an October 2015 rating decision, the Veteran was awarded a 10 percent rating effective October 26, 2015.  In a November 2015 rating decision, an earlier effective date of August 16, 2011 was awarded for the 10 percent increase.  Since the increase did not constitute a full grant of the benefit sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to August 16, 2011, the Veteran's cervical spine disability was manifested by pain and normal range of motion, with no evidence of tenderness, or muscle guarding, or muscle spasm.

2.  Since August 16, 2011, the Veteran's cervical spine disability was manifested by pain and normal range of motion, with evidence of tenderness.


CONCLUSIONS OF LAW

1.  Prior to August 16, 2011, the criteria for a compensable disability rating for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  Since August 16, 2011, the criteria for a disability rating in excess of 10 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran's cervical spine disability is rated under Diagnostic Code 5242, which directs the rater to also see Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is applicable for the joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2013) (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Higher ratings are warranted for increased periods of incapacitation.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for favorable ankylosis of the entire cervical spine.  A 40 percent rating is provided for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is provided for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine Note (1).
 
For VA purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).   The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.
 
For VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Rating Formula for Diseases and Injuries of the Spine Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.
 
When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

The majority of the evidence concerning the severity of the Veteran's cervical spine disability comes from VA examinations conducted in September 2010, March 2012, and October 2015.  At all examinations, the Veteran reported symptoms of pain and stiffness.  At the September 2010 examination, he also reported numbness.  He also consistently reported flare-ups of increased pain.  In September 2010, he also stated that his spine condition limited his ability to walk, drive or work for very long.

Range of motion testing at all examinations was completely within normal limits.  Although the Veteran displayed objective evidence of painful motion during the March 2012 and October 2015 examinations, the pain did not cause additional limitation of motion or functional loss.  Muscle strength, reflex, and sensory testing were consistently completely normal.  There was no evidence of radiculopathy or ankylosis on any examination.  The March 2012 and October 2015 examinations documented tenderness to palpation, guarding, or muscle spasm.  However, they were noted to not result in abnormal gait or abnormal spinal contour.

The Veteran's medical treatment records show that he was treated on occasion for neck pain.  However, other than a notation of tenderness and neck pain likely due to muscle tightness in August 2011, his treatment records are absent for any findings that his cervical spine disability is more severe than as shown in his VA examinations.

Based on the above, the Board finds that a compensable rating is not warranted for the time period prior to August 16, 2011.  Clinical testing during the September 2010 VA examination showed that the Veteran had normal range of motion, despite his complaints of pain.  Furthermore, there was no evidence of tenderness, guarding, or muscle spasm.  Accordingly, a compensable rating is not warranted prior to August 16, 2011.

Since August 16, 2011, the Veteran has demonstrated tenderness in his cervical spine which warrants a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  His range of motion has remained within normal limits, and does not warrant a rating in excess of 10 percent.

The Board acknowledges that the Veteran reported painful motion during the time period on appeal.  However, while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11.  Although the Veteran complains of severe pain, his range of motion has remained within normal limits.  Furthermore, VA examiners have noted that even during flare-ups, he does not experience any additional functional loss.  Therefore, the Board finds that a higher rating is not warranted based on the Veteran's complaints of pain.

The 2012 and 2015 examination reports indicate the Veteran does not have disc disease, so consideration of Diagnostic Code 5243 is not warranted.  Regardless, there is no evidence of incapacitating episodes, which are defined by regulation for VA purposes, is a period of acute signs and symptoms due to IVDS (disc disease) that requires bed rest prescribed by a physician.  Careful review of the Veteran's VA medical records shows that there is no mention of prescribed bed rest for his back disability for any amount of time, either by a VA physician or private physician.  

The Board has also considered whether referral is warranted for extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  However, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  The Veteran's cervical spine condition is primarily manifested by pain, tenderness, and stiffness.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's cervical spine disability symptomatology, and referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in the case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the evidence suggests unemployability due to his cervical spine condition.  Indeed, the record shows that the Veteran works as a technician for Apple.  VA treatment record dated August 17, 2015.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.


VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in April 2010 is of record.  The RO has obtained pertinent medical records including the Veteran's VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  He was provided several examinations during the course of the claim.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).


ORDER

Entitlement to a compensable disability rating prior to August 16, 2011, and in excess of 10 percent thereafter for degenerative arthritis of the cervical spine is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


